[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                FOR THE ELEVENTH CIRCUIT                FILED
                  ________________________    U.S. COURT OF APPEALS
                                                ELEVENTH CIRCUIT
                                                   December 21, 2007
                        No. 06-13003               THOMAS K. KAHN
                    Non-Argument Calendar              CLERK
                  ________________________

               D. C. Docket No. 05-61243-CV-KAM

WILLIAM HENRY ROBINSON,


                                                   Plaintiff-Appellant,

                            versus

MICHAEL J. SATZ,
State Attorney,
GERARD WILLIAMS, Assistant
State Attorney,
JIMMIE L. HENDRY, Chairman
of Parole Commission,
M. DAVID, Assistant Chairman
of Parole Commission,
F. B. DUMPHY, Assistant
Chairman of Parole Commission,
SECRETARY FOR THE DEPARTMENT OF CORRECTIONS,


                                              Defendants-Appellees.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                (December 21, 2007)

Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

      William Robinson, a Florida state prisoner proceeding pro se, appeals the

district court’s dismissal of his complaint, filed pursuant to 42 U.S.C. § 1983,

alleging that the defendants, including Florida state attorney Michael Satz and

several parole commission and Florida Department of Corrections employees,

violated his due process rights by: (1) identifying him on the state of Florida’s

public website as a sex offender without a prior hearing to determine whether the

information was true; and (2) denying him parole based on inaccurate information

that he had committed rape, despite never having been charged or convicted of that

offense. Robinson sought to have the rape information expunged from his prison

record so that it would not continue to be used to prevent him from earning gain-

time credits, parole, or work release. He also requested millions of dollars in

damages.

      Robinson’s complaint alleges that on November 30, 1972, he “came upon” a



                                          2
crime in progress, in which a woman was being raped and a dead man was on the

ground. Robinson was charged with the murder of the woman, and his defense to

the crime was that someone else had both raped and murdered her. He sought to

have his bodily fluids tested against those that were found on the victim, but the

state attorney told him that the autopsy showed that no rape had occurred.

Robinson was convicted of the murder in 1973, but the conviction was reversed in

1988, at which time he was re-indicted for the murder, pleaded guilty, and was

sentenced to life imprisonment, with credit for time served. Robinson alleges that

he was given a parole date of September 9, 1998, and was approved for work

release, but then defendant Satz, “or through his assistant state attorney general

Gerard Williams,” prepared a report including false information that Robinson had

been convicted of rape to influence the parole commission not to grant him either

parole or work release.

      After he was denied parole, Robinson, proceeding pro se and in forma

pauperis, filed suit against Satz, Williams, and several parole commission and

Department of Corrections employees. On May 3, 2006, acting pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), the district court sua sponte dismissed his complaint for

failure to state a claim. Robinson timely appealed, arguing that the false and

misleading report regarding the alleged rape, which according to Robinson was



                                           3
intentionally created by Williams, was being used to: (1) void the work release

that he was granted in 1998; (2) void the gain-time credits he had earned for good

work performance throughout his incarceration; and (3) deny him parole.1

Robinson also contends that he was erroneously identified as a sex offender on

Florida’s public website.

       We “review de novo a district court’s sua sponte dismissal for failure to state

a claim, pursuant to § 1915(e)(2), using the same standards that govern Federal

Rule of Civil Procedure 12(b)(6) dismissals.” Farese v. Scherer, 342 F.3d 1223,

1230 (11th Cir. 2003). In reviewing a complaint under Fed. R. Civ. P. 12(b)(6),

we must accept all facts alleged in the complaint as true and construe them in the

light most favorable to the plaintiff. Hill v. White, 321 F.3d 1334, 1335 (11th Cir.

2003). Moreover, “[p]ro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed.”

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

       Robinson first argues that the defendants revoked some of his privileges,



       1
           Robinson also devotes a large portion of his brief to challenging his 1988 indictment
and conviction for murder, but we will not consider that issue because Robinson failed to argue
it before the district court. See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324,
1331 (11th Cir. 2004) (holding that an issue raised for the first time on appeal will not be
considered by this Court). Moreover, this argument constitutes a challenge to the validity of
Robinson’s state conviction, and the proper avenue for this type of relief is through a petition for
writ of habeas corpus, not a § 1983 claim. See Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S. Ct.
1827, 1841 (1973).

                                                 4
such as gain-time credits for good performance and eligibility for work release,

based on false information that he had been charged with and convicted of rape.

The Supreme Court has held that a prisoner may not use § 1983 to challenge the

fact or duration of his confinement. See Preiser, 411 U.S. at 500, 93 S. Ct. at 1841.

In Edwards v. Balisok, 520 U.S. 641, 117 S. Ct. 1584 (1997), a prisoner brought a

§ 1983 claim, alleging that his due process rights were violated because a hearing

officer intentionally concealed exculpatory witness statements at his disciplinary

hearing, which resulted in the loss of his good-time credits. Id. at 644, 117 S. Ct.

at 1587. The Supreme Court concluded that his claim for damages and declaratory

relief “necessarily impl[ied] the invalidity of the punishment imposed” because if

the Court concluded that the procedures used by the hearing officer violated the

prisoner’s due process rights, he would be entitled to reinstatement of his good-

time credits. Id. at 646–48, 117 S. Ct. at 1588–89. Accordingly, the Court held

that the plaintiff’s claim was “not cognizable under § 1983.” Id. at 648, 117 S. Ct.

at 1589.

      Later, in Wilkinson v. Dotson, 544 U.S. 74, 125 S. Ct. 1242 (2005), the

Supreme Court reviewed its prior holdings in this area and summarized that “a

state prisoner’s § 1983 action is barred (absent previous invalidation [of his

conviction or sentence])—no matter the relief sought (damages or equitable relief),



                                           5
no matter the target of the prisoner’s suit (state conduct leading to conviction or

internal prison proceedings)—if success in that action would necessarily

demonstrate the invalidity of confinement or its duration.” Id. at 81–82, 125 S. Ct.

at 1248.

       Robinson’s complaint does not allege that either his 1988 murder

conviction or his life sentence has been invalidated. Robinson’s argument

regarding work release and gain-time credits, however, “necessarily impl[ies] the

invalidity of the punishment imposed” because, as in Edwards, a conclusion that

Robinson’s due process rights were violated by the parole commission’s

procedures would mean that he is entitled to a reinstatement of his gain-time

credits and work release eligibility status. See Edwards, 520 U.S. at 646–48, 117
S. Ct. at 1588–89. Therefore, this claim is not actionable under § 1983. See id. at

648, 117 S. Ct. at 1589.

      Robinson next argues that his due process rights were infringed when he was

denied parole based on the parole commission’s mistaken belief that he had been

charged with and convicted of rape. “The Due Process Clause applies when

government action deprives a person of liberty or property.” Greenholtz v. Inmates

of Neb. Penal & Corr. Complex, 442 U.S. 1, 7, 99 S. Ct. 2100, 2103 (1979). In the

context of parole, the Supreme Court has held that a convicted prisoner has no



                                           6
constitutional right to be released before the expiration of a valid sentence. Id. at 7,

99 S. Ct. at 2104. Accordingly, a parole commission’s decision about whether to

grant an inmate parole does not automatically invoke due process protection. Id.

A state may create a protectible liberty interest in the establishment of a parole

system, see id. at 12, 99 S. Ct. at 2106, but we have held that Florida’s parole

statutes did not create such a protected liberty interest. Hunter v. Fla. Parole &

Prob. Comm’n, 674 F.2d 847, 848 (11th Cir. 1982).

      Even when a prisoner does not have a liberty interest in parole, however, the

discretion of the parole board is not unlimited. Monroe v. Thigpen, 932 F.2d 1437,

1442 (11th Cir. 1991). For example, a parole board cannot rely upon admittedly

false information in determining whether to grant parole, and by doing so, the

board treats the prisoner “arbitrarily and capriciously in violation of due process.”

Id. However, we have held that a prisoner does not state a due process claim

simply by making a “conclusory allegation” regarding the use of false information

by a parole board. Jones v. Ray, 279 F.3d 944, 946 (11th Cir. 2001).

      Because Florida’s parole statutes are discretionary, Robinson has no

constitutional right to parole, and due process does not apply to the state’s

procedures for deciding whether to grant him parole. See Hunter, 674 F.2d at 848.

Moreover, although Robinson alleges that Williams intentionally included false



                                           7
information in the report, he submitted a copy of the report in support of his claim,

and it states that Robinson was never charged with rape. Robinson has provided

no other information besides his conclusory allegation suggesting that the parole

commission relied on false information in denying him parole, and therefore, the

district court correctly dismissed his claim on this issue. See Jones, 279 F.3d at

946; see also Monroe, 932 F.2d at 1442 (“[P]risoners do not state a due process

claim by merely asserting that erroneous information may have been used during

their parole consideration.”).

      Robinson finally argues that his right to due process was violated because he

was placed on the Florida sex offender website without notice even though he was

never charged with or convicted of any sex offense. The Florida Sex Offender Act

defines a sex offender as a person who “has been [c]onvicted of committing,

attempting, soliciting, or conspiring to commit” any of the enumerated offenses,

including rape. Fla. Stat. § 943.0435(1)(a)(1). Pursuant to this statute, Florida has

established a public website, in which each sex offender’s name, address,

photograph, and offense is listed. See http://offender.fdle.state.fl.us. We have held

that “the stigmatizing effect of being classified as a sex offender constitutes a

deprivation of liberty under the Due Process Clause.” Kirby v. Siegelman, 195
F.3d 1285, 1292 (11th Cir. 1999). Therefore, “[a]n inmate who has never been



                                           8
convicted of a sex crime is entitled to due process before the state declares him to

be a sex offender.” Id.

       Robinson’s complaint alleges that he has never been convicted of a sex

crime, and therefore, he should not be identified as a sex offender and posted on

the website. Liberally construed, his complaint also alleges that he received no

notice that he was going to be identified as a sex offender before he was placed on

the website. Based on our holding in Kirby, Robinson was entitled to due process

before he was declared a sex offender and identified on the state of Florida’s sex

offender website. See Kirby, 195 F.3d at 1292. Robinson has therefore stated a

valid due process claim, and the district court erred in dismissing his complaint for

failure to state a claim on this issue.2

       AFFIRMED IN PART; REVERSED AND REMANDED IN PART.




       2
          We note that upon review of the Florida sex offender website, we did not see
Robinson’s name on it. If Robinson has never been identified on the sex offender website, then
his claim has no merit and summary judgment would be proper. That fact, if it is a fact, cannot
be ascertained from the record as it now stands.

                                               9